[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] OBJECTION TO PROPOSED SECOND AMENDED COMPLAINT
Defendant objects to plaintiffs Proposed Second Amended Complaint.
This case was tried to a completion on June 18, 2002. The parties were then ordered to submit briefs by July 9, 2002. Plaintiff did not ask the court for permission to file a new complaint. CT Page 9663
Plaintiff, in submitting his brief, included a new complaint. The procedure is highly irregular. The parties went to trial based on a First Amended Complaint.
Defendant has not had an opportunity to plead to the Second Amended Complaint.
The briefs of the parties have been filed based on the First Amended Complaint and the evidence adduced at trial.
For the foregoing reasons, defendant objects to plaintiff's belated attempt to inject a new complaint into the case.
Defendant
  Leo Gold Mackler and Gold, P.C.
 CERTIFICATION
I hereby certify that a copy of the foregoing was mailed, postage prepaid on July 8, 2002 to:
  Arthur M. Field, Esq. Attorney at Law 105 Woodbridge Court Easley, SC 29642
  ____________________________ Leo Gold